UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1257


In re:   JAMES RIFFIN,

               Debtor,
-----------------------------------


JAMES RIFFIN,

                Debtor – Appellant,

           v.

PATAPSCO BANK

                Creditor – Appellee,


MARK J. FRIEDMAN

                Trustee.




Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cv-03203-CCB)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James Riffin, Appellant Pro Se.     Robert S. Glushakow, NOLAN,
PLUMHOFF & WILLIAMS, CHARTERED, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             James Riffin appeals the district court’s orders: (1)

granting     the   Appellee’s   unopposed   motion   to   dismiss   Riffin’s

appeal from the bankruptcy court’s order; and (2) denying his

motion for reconsideration of that order.            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.             Riffin v. Patapsco

Bank   (In    re   James   Riffin),   No.    1:11-cv-03203-CCB      (D.   Md.

Nov. 10, 2011; Jan. 25, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                      3